Milligan, J.,
concurring in part and dissenting in part. The people of Ohio have invested specific, original, exclusive jurisdiction in the Ohio Supreme Court to resolve reapportionment cases. Section 13, Article XI of the Ohio Constitution.
The issue of whether the plaintiffs have standing (or whether there is a case or controversy) is rendered irrelevant by the purported filing of the answers and counterclaims which clearly request a determination of the unconstitution*1230ality of a portion of the reapportionment plan adopted by the plaintiffs. Compare Civ.R. 17(A) which preserves a case for a reasonable time to engage the real party in interest.
Whether the original complaint is construed to be a complaint for declaratory judgment, or an answer to the counterclaims of defendants, this case is now a “case or controversy” within the exclusive jurisdiction of the Supreme Court.
The question of “standing” of plaintiffs is thus converted into an issue of proper parties. Inasmuch as any adverse determination on constitutionality must be remanded to the Apportionment Board, members of that board are clearly proper, if not necessary, parties. Civ.R. 19 and 20.
Article XI of the Ohio Constitution contemplates and anticipates the involvement of the state judiciary in the reapportionment process. Unlike many other administrative processes, this constitutional provision expects judicial scrutiny.
The state of Ohio should resolve its own territorial problems. This procedure is a response to the reality that legislative reapportionment inevitably changes the boundaries of legislative districts to the chagrin of some and the joy of others. Challenge thereto in the courts has become the uniform, anticipated practice. This provision of the Constitution should be interpreted to foster prompt judicial response, finality and certainty in the legislative elective process, and a fair and equitable playing field upon which the political aspirants are engaged.
In moving toward judgment, this court need not slavishly follow the Ohio Rules of Civil Procedure. This is a special, constitutional process as to which Civ.R. 1(B) eloquently speaks:
“These [civil] rules shall be construed and applied to effect just results by eliminating delay, unnecessary expense and all other impediments to the expeditious administration of justice." (Emphasis added.)
Upon this posture of the case, I see no need for briefing or oral argument on procedural, prefatory matters.
I would overrule the motions to dismiss (either the entire case or the original complaint), overrule the motions for jury trial, overrule the request for briefing and hearing on questions of standing and “case or controversy,” and establish a prompt schedule of completion of the briefs and trial upon the merits of the counterclaims and the complaint. The three-foot stack of documentation filed to date suggests preparation is largely complete.